Citation Nr: 0210785	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 25, 
1997, for the award of a 10 percent disability rating for 
retropatellar femoral pain syndrome of the right knee.

2.  Entitlement to an effective date earlier than April 25, 
1997, for the award of a 10 percent disability rating for 
retropatellar femoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.  The veteran has also reported a period of 
active service in the United States Marine Corps from 
September 4, 1984, to October 22, 1988, which has not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted 10 percent ratings 
for the veteran's right and left knee disabilities, effective 
from October 10, 1997.  After the veteran appealed for the 
assignment of an earlier effective date for the 10 percent 
ratings, an RO decision in August 2001 granted an earlier 
effective date of April 25, 1997, for the 10 percent ratings 
for his right and left knee disabilities.  As the veteran 
contends that an effective date of November 1992 is warranted 
for both knee disabilities, the claim remains in appellate 
status.

The Board also notes the February 1999 rating decision 
granted entitlement to service connection for olecranon 
bursitis of the left elbow which was an issue which had been 
developed for appellate review.  The veteran was notified 
that this decision was a complete resolution of his appeal as 
to this matter. 

Although the veteran's accredited representative 
characterized the remaining issues on appeal as entitlement 
to evaluations in excess of 10 percent for the veteran's 
service-connected knee disabilities prior to April 25, 1997, 
the Board notes that the veteran's March 1999 notice of 
disagreement and his August 1999 substantive appeal do not 
indicate any desire to appeal the determinations as to the 
assigned 10 percent disability ratings, nor have these issues 
been developed on appeal.  In fact, in a July 2002 statement 
the veteran reported he was content with the present 10 
percent ratings for his service-connected knee disorders.  
Therefore, the Board finds the issues listed on the title 
page of this decision are the only matters presently for 
appellate review.  

In July 2002, the veteran submitted correspondence which may 
be construed as a withdrawal of his request for a hearing 
before a Board Member.  In addition, VA records indicate he 
did not appear at a scheduled videoconference hearing on 
July 11, 2002.  Therefore, the Board finds his request for a 
hearing has been withdrawn.  See 38 C.F.R. § 20.702 (2001).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's original claim for entitlement to service 
connection for bilateral knee disorders was received by the 
San Diego RO on November 18, 1992, approximately 4 days after 
his separation from active service.

3.  An August 1996 RO decision granted service connection and 
assigned zero percent ratings for the veteran's right and 
left knee disabilities; the veteran was notified of that 
decision shortly thereafter; statements from the veteran and 
his representative were received on October 10, 1997, which 
indicated disagreement with the zero percent ratings, more 
than one year after notice of the August 1996 Rating 
decision.

4.  In November 10, 1997, the RO, presumably pursuant to the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Holland v. Brown, 9 Vet. App. 324 (1996), 
notified the veteran that the issues of entitlement to 
increased ratings for service-connected bilateral 
retropatellar femoral pain syndrome were currently under 
appeal; however, the Court's 1996 Holland decision was 
subsequently overruled by Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997), wherein the Federal Circuit Court 
held that an appeal under VA law may apply only to the 
element of the claim currently being decided, such as 
service-connection, and could not apply to "the logically 
down-stream element of compensation level" if the service 
connection claim was subsequently granted. 

5.  The veteran's claim for entitlement to increased ratings 
for retropatellar femoral pain syndrome of the right and left 
knees was received by the San Diego RO on October 10, 1997.

6.  No evidence dated earlier than April 25, 1997, but within 
the one year period prior to the veteran's claim on October 
10, 1997, demonstrates entitlement to a 10 percent disability 
rating for retropatellar femoral pain syndrome of the right 
knee was factually ascertainable.

7.  No evidence dated earlier than April 25, 1997, but within 
the one year period prior to the veteran's claim on October 
10, 1997, demonstrates entitlement to a 10 percent disability 
rating for retropatellar femoral pain syndrome of the left 
knee was factually ascertainable.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 25, 1997, for the 
award of entitlement to a 10 percent disability rating for 
retropatellar femoral pain syndrome of the right knee is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).

2.  An effective date earlier than April 25, 1997, for the 
award of entitlement to a 10 percent disability rating for 
retropatellar femoral pain syndrome of the left knee is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
RO correspondence dated in November 1997, the June 1999 
statement of the case, and the August 2001 rating decision 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  The veteran was notified that he was 
responsible for providing evidence probative of his claims, 
including the identification and authorization of sources of 
medical evidence, and, subsequently, that VA had obtained all 
of the pertinent evidence within its responsibility.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records are negative for report 
of treatment or injury to the knees during active service, 
except that in his August 1992 report of medical history the 
veteran complained of bilateral knee pain.  He stated the 
pain was more pronounced to the right knee and that twice the 
right knee had been a little swollen after long runs during 
physical training.  The examiner noted pain and swelling to 
the knee with full range of motion.  The veteran's August 
1992 separation examination also noted pain and swelling to 
the knees.  Service records show the veteran was separated 
from active service on November 14, 1992.

On November 18, 1992, approximately 4 days after the 
veteran's separation from active service the San Diego RO 
received the veteran's original application for VA benefits 
which included a claim for entitlement to service connection 
for bilateral knee disorders.

At his VA orthopedic examination February 1993 the veteran 
complained of knee problems primarily associated with running 
and prolonged standing since approximately 1989.  He denied 
any locking or giving way.  He stated the right knee had 
swollen once but resolved quickly.  He also stated that prior 
medical examiners had provided Motrin for symptom relief.  
The examiner noted there was no evidence of swelling, 
effusion, or instability to the knees.  The cruciate and 
collateral ligaments were intact.  McMurray's, pivot shift, 
and Lachman's signs were all negative.  Patellar grinding 
testing was also negative.  

The veteran had full range of motion from 0 to 150 degrees 
and the examiner noted flexion to the point where his heels 
easily touched his buttocks with no evidence of pain at the 
extremes of flexion or extension.  Knee, thigh, and calf 
measurements were equal, bilaterally.  The diagnoses included 
very mild patellofemoral pain syndrome.  

In correspondence dated in November 1993 the veteran reported 
that he experienced pain when he knelt in church and that he 
had difficulty straightening out his legs after they had been 
bent for some period of time.  He claimed, in essence, that 
this disorder warranted entitlement to service connection.

In correspondence received in February 1994 the veteran 
reported he had been treated more than once during active 
service for knee pain and that he presently experienced pain 
when he knelt or bent his knees for too long.  

VA examination in June 1996 noted the veteran reported he 
began experiencing problems with his knees, right more than 
left, in approximately 1991, which was aggravated by running.  
He stated he had been treated intermittent periods of 
swelling with ice packs and that he had also received 
physical therapy.  He reported he continued to experience 
problems with his right knee from time to time.  The examiner 
noted range of motion from 0 to 140 degrees without 
difficulty.  There was no evidence of tenderness about the 
knees upon examination.  The diagnoses included bilateral 
knee pain, right greater than left.  X-ray examination 
revealed borderline narrowing of the patellofemoral 
compartment suggestive of chondromalacia patellae but 
otherwise unremarkable findings.  

At his personal hearing in May 1996 the veteran testified 
that he experienced problems kneeling and arising from a 
squat.  He stated the knees did not lock or give way but that 
he had pain which limited his ability to stand for prolonged 
periods.  He complained of a constant ache to the right knee 
and estimated the most severe manifestations of knee pain on 
a 10 point scale as 6 on the right and 4 on the left.  He 
stated he took aspirin or Tylenol for general body aches but 
they really did not help his knee problems.  He testified, in 
essence, that he had not experienced any recent  knee 
swelling because he had stopped running.  He reported that 
approximately 3 times per month he used a combination cold 
and heat treatment which he had learned about from watching 
television.  He estimated he was able to walk for an hour to 
an hour and half while shopping at a mall but that he was 
probably only able to walk vigorously for approximately 3 
blocks before experiencing pain.  He stated he had not 
received medical treatment for knee disorders since active 
service.

An August 1996 hearing officer's decision, among other 
things, granted entitlement to service connection for 
retropatellar femoral pain syndrome of the right and left 
knees and assigned 0 percent disability ratings effective 
from November 15, 1992.  The veteran was notified of the 
determination and his appellate rights by correspondence 
dated September 9, 1996.

In correspondence received by the Oakland RO on October 10, 
1997, the veteran reported he continued to experience knee 
pain and, in essence, requested entitlement to increased 
ratings.

In correspondence dated November 10, 1997, the Oakland RO 
notified the veteran that the issues of entitlement to 
increased ratings for service-connected bilateral 
retropatellar femoral pain syndrome were currently under 
appeal.  The RO also requested he submit additional evidence 
in support of his claim.

VA orthopedic examination on January 30, 1998, included a 
diagnosis of patellofemoral syndrome with chondromalacia, 
right greater than left, confirmed by X-ray examination.  

In a February 1999 rating decision the San Diego RO granted 
entitlement to 10 percent disability ratings effective from 
October 10, 1997.  The RO noted this was the date the 
veteran's claim for increased ratings for his service-
connected knee disabilities had been received.  

In his March 1999 notice of disagreement the veteran 
requested entitlement to an effective date of the award of 10 
percent disability ratings for his service-connected knee 
disorder from November 1992, the date of his original claim.  
In his August 1999 substantive appeal he reiterated his claim 
for entitlement to earlier effective dates and noted he had 
been treated at a VA medical facility on April 26, 1997.

VA outpatient treatment records received by the RO on May 25, 
2000, include an April 25, 1997, report which noted the 
veteran complained of progressively worsening bilateral knee 
pain.  An April 26, 1997, report noted a diagnosis of rule 
out early osteoarthritis.  The veteran complained of knee 
pain upon standing, kneeling, and walking which had increased 
in severity in the past 2 months.  The examiner noted there 
was no evidence of effusion, tenderness, or erythema.  There 
was a full range of motion with crepitus, bilaterally.  
McMurray's and anterior/posterior drawer signs were negative.  
In an August 2001 rating decision the Oakland RO granted 
entitlement to effective dates from April 25, 1997, for the 
award of entitlement to 10 percent disability ratings for 
retropatellar femoral pain syndrome of the right and left 
knees.  The RO noted, in essence, that it had become 
factually ascertainable on this date that the veteran's 
service-connected knee disabilities warranted increased 
ratings and that this report had been within the one period 
prior to receipt of the veteran's increased rating claims on 
October 10, 1997.

Legal Criteria  VA regulations provide that the effective 
date for an award of disability compensation based on an 
original claim for direct service connection shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001). 

VA law also provides that the effective date of an evaluation 
and award of compensation for an increased rating claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).  An earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within 1 year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2001).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2001).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Normal knee flexion and extension is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Court has also held that a 
lay person can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  VA regulations, however, 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2001); see also Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991).

Analysis.  The Board notes that the San Diego RO initially 
denied, among other issues, a claim for entitlement to 
service connection for bilateral retropatellar pain syndrome 
in a September 1993 rating decision.  The issue was addressed 
in a January 1994 statement of the case and the veteran 
perfected his appeal as to this matter by correspondence 
dated in February 1994.  The Board remanded the case to the 
RO in January 1996 for additional development.

In September 1996, the veteran was notified that a hearing 
officer's decision had granted entitlement to service 
connection for retropatellar femoral pain syndrome of the 
right and left knees.  A rating decision code-sheet noted 
zero percent disability ratings for these disabilities had 
been assigned effective from November 15, 1992.  The hearing 
officer's decision also granted entitlement to service 
connection bilateral pes planus, a cervical spine disorder, 
and a lumbar spine disorder.  It was noted that these 
favorable service connection determinations were considered 
complete resolution of his appeal as to these matters.  The 
veteran was notified of the determinations and his appellate 
rights by correspondence dated September 9, 1996. 

Statements from the veteran and his representative were 
received by the RO on October 10, 1997, which indicated 
disagreement with the zero percent ratings, but this 
correspondence was received more than one year after notice 
of the August 1996 Rating decision.  Accordingly, the 
September 1996 RO decision, which granted service connection 
and assigned the zero percent ratings for the veteran's right 
and left knee disabilities, became final.  

The U.S. Court of Appeals for the Federal Circuit has held 
that basic principles of finality and res judicata apply to 
VA adjudication determinations.  That is, a final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided under the clear and 
unmistakable error (CUE) rule.  Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  The veteran has 
not raised a claim of CUE in the September 1996 RO decision.  
In the absence of CUE, that rating action is administratively 
final and is not subject to further review.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.105 (2001)

In November 10, 1997, the Oakland RO, presumably pursuant to 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Holland v. Brown, 9 Vet. App. 324 (1996), 
notified the veteran that the issues of entitlement to 
increased ratings for service-connected bilateral 
retropatellar femoral pain syndrome were currently under 
appeal.  In the 1996 Holland decision the Court had held that 
a claim remanded by the Board remained in appellate status 
during subsequent RO adjudications and that a notice of 
disagreement (NOD) as to an RO denial of a service-connection 
claim encompassed and placed in appellate status all elements 
of such claim, including rating and effective date, even 
though those elements had not been addressed by the RO 
decision appealed to the Board.  

The Board notes, however, that the Court's 1996 Holland 
decision was subsequently overruled by the United States 
Federal Court of Appeals for the Federal Circuit (Federal 
Circuit Court).  In Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997), the Federal Circuit Court held that an 
appeal under VA law may apply only to the element of the 
claim currently being decided, such as service-connection, 
and could not apply to "the logically down-stream element of 
compensation level" if the service connection claim was 
subsequently granted.  Therefore, the Board finds the August 
1996 hearing officer's decision completely resolved the 
veteran's appeal as to the issue of entitlement to service 
connection for bilateral retropatellar pain syndrome and, as 
noted above, as it was not timely appealed, it became final.  

As a notice of disagreement from the assigned 0 percent 
compensation level or effective dates was not received within 
one year of the RO's September 9, 1996, notice of that 
determination, the Board must conclude that the veteran's 
correspondence received on October 10, 1997, was a claim for 
entitlement to increased ratings for retropatellar femoral 
pain syndrome of the right and left knees.

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001). 
Based upon the evidence of record, the Board finds the 
veteran's claim for entitlement to increased disability 
ratings for his service-connected retropatellar femoral pain 
syndrome of the right and left knees was received by the RO 
on October 10, 1997.  

An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within 1 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  In this case, no medical 
evidence dated within one year of that claim includes 
factually ascertainable evidence that increased ratings were 
warranted prior to April 25, 1997.  See 38 C.F.R. 
§ 3.400(o)(2); see also 38 C.F.R. § 3.157(b).  In fact, the 
Board notes there is no earlier service or post-service 
evidence of record demonstrating sufficient knee disabilities 
to warrant a compensable rating for either of the veteran's 
service-connected knee disorders prior to the presently 
assigned effective dates.  Therefore, the veteran's claims 
for entitlement to earlier effective dates must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to an effective date earlier than April 25, 1997, 
for the award of entitlement to a 10 percent disability 
rating for retropatellar femoral pain syndrome of the right 
knee is denied.

Entitlement to an effective date earlier than April 25, 1997, 
for the award of entitlement to a 10 percent disability 
rating for retropatellar femoral pain syndrome of the left 
knee is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

